Citation Nr: 1046462	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-39 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to February 1982 
and from November 2004 to November 2006.  She received the Army 
Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
In that decision, the RO denied entitlement to service connection 
for bilateral osteoarthritis of the ankles.

In her December 2008 substantive appeal (VA Form 9), the Veteran 
requested a Board hearing before a Veterans Law Judge at the RO 
(Travel Board hearing).  In July 2010 she withdrew her hearing 
request.

The issues of entitlement to service connection for a 
right wrist disability, a bilateral knee disability and a 
uterus disability and entitlement to an earlier effective 
date for the grant of service connection for a rotator 
cuff tear of the right shoulder on the basis of clear and 
unmistakable error (CUE) in the October 2007 rating 
decision have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  



FINDING OF FACT

The Veteran had bilateral foot symptoms in service and there is 
post-service continuity of symptomatology demonstrating a nexus 
between the Veteran's current bilateral foot disability and the 
in-service symptomatology.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot 
disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2010). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

As the Board is granting the claim for service connection for a 
bilateral foot disability, the claim is substantiated, and there 
are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 
367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Veteran reported bilateral foot symptoms in the years after 
her first period of active duty service, but prior to her second 
period of active duty service.  In reports of medical history for 
purposes of service in the Army Reserve dated in January 1988, 
July 1984, April 1992, and April 1998, she reported bilateral 
foot pain and itching due to the use of military boots.  

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2010).

The Federal Circuit has clarified that 38 U.S.C.A. § 1111 
requires clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004)

In this case, there is no entrance examination of record for the 
period of active duty service from November 2004 to November 
2006, so the presumption of soundness would be inapplicable.  
Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  Her pre-service 
complaints; however, appear to differ from those reported during 
service and after.  On an October 2006 report of medical history 
for purposes of separation from active service the Veteran 
reported bilateral ankle joint pain in the morning.  She was not 
previously noted to have ankle pain.

Her October 2006 report of medical history provides evidence of 
an in-service injury.

At a July 2007 VA examination the Veteran reported bilateral 
ankle symptoms that had existed since 2006.  The symptoms 
included weakness, stiffness, giving way, lack of endurance, and 
pain.  The examiner reported no diagnosis, because no pathology 
was found on the examination.  It was reported that X-ray 
examination of the ankles was normal.

The Veteran's VA treatment records dated from July 2007 to 
October 2008; however, reveal that she continued to report and be 
treated for bilateral ankle pain which had been present since 
2006, as well as ankle stiffness and weakness.  She sustained a 
right ankle sprain in September 2008 and was treated for ankle 
pain and limitation of motion and was also diagnosed as having 
bilateral calcaneal spurs.  An X-ray examination several days 
before the VA examination was interpreted as showing bilateral 
calcaneal spurs.  An X-ray examination in July 2010 was also 
interpreted as showing bilateral heal spurs.

The Veteran is competent to report the symptoms of her bilateral 
foot disability, such as ankle pain, as well as a continuity of 
symptomatology.   See Jandreau, 492 F.3d at 1376-77; Buchanan, 
451 F.3d at 1336.  

While the VA examiner found no current disability, the X-ray 
examinations before and after that examination weigh in favor of 
a finding that the Veteran has a current disability, namely heal 
or calcaneal spurs.  The Veteran has voiced consistent complaints 
beginning at the time of her discharge from active service and 
continuing up to the present.  Her reports are documented in the 
contemporaneous record and are credible.  

As she experienced bilateral foot symptoms in service, she has 
been diagnosed as having a current bilateral foot disability, and 
there is evidence of a continuity of symptomatology since 
service, the criteria for service connection for the currently 
diagnosed bilateral foot disability (heal spurs) have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.




							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a bilateral foot disability 
is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


